 Case: 1:20-cv-00243-TSB-SKB Doc #: 4 Filed: 04/15/20 Page: 1 of 5 PAGEID #: 123




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


HERBERT WASHINGTON, et al.,                                Case No. 1:20-cv-243

       Plaintiffs,
                                                           Black J.
       vs.                                                 Bowman, M.J.

MARY WASHINGTON, et al,

       Defendants.


                           REPORT AND RECOMMENDATION

       Plaintiffs, Herbert Washington and Michael Washington residents of Cincinnati,

brings this action against Mary Washington and Yvette Kleven. By separate Order issued

this date, plaintiff has been granted leave to proceed in forma pauperis pursuant to 28

U.S.C. § 1915. This matter is before the Court for a sua sponte review of plaintiffs’

complaint to determine whether the complaint, or any portion of it, should be dismissed

because it is frivolous, malicious, fails to state a claim upon which relief may be granted

or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§1915(e)(2)(B).

       In enacting the original in forma pauperis statute, Congress recognized that a

“litigant whose filing fees and court costs are assumed by the public, unlike a paying

litigant, lacks an economic incentive to refrain from filing frivolous, malicious, or repetitive

lawsuits.” Denton v. Hernandez, 504 U.S. 25, 31 (1992) (quoting Neitzke v. Williams, 490

U.S. 319, 324 (1989)). To prevent such abusive litigation, Congress has authorized

federal courts to dismiss an in forma pauperis complaint if they are satisfied that the action



                                               1
 Case: 1:20-cv-00243-TSB-SKB Doc #: 4 Filed: 04/15/20 Page: 2 of 5 PAGEID #: 124




is frivolous or malicious. Id.; see also 28 U.S.C. § 1915(e)(2)(B)(i). A complaint may be

dismissed as frivolous when the plaintiff cannot make any claim with a rational or arguable

basis in fact or law. Neitzke v. Williams, 490 U.S. 319, 328-29 (1989); see also Lawler v.

Marshall, 898 F.2d 1196, 1198 (6th Cir. 1990). An action has no arguable legal basis

when the defendant is immune from suit or when plaintiff claims a violation of a legal

interest which clearly does not exist. Neitzke, 490 U.S. at 327. An action has no arguable

factual basis when the allegations are delusional or rise to the level of the irrational or

“wholly incredible.” Denton, 504 U.S. at 32; Lawler, 898 F.2d at 1199. The Court need

not accept as true factual allegations that are “fantastic or delusional” in reviewing a

complaint for frivolousness. Hill v. Lappin, 630 F.3d 468, 471 (6th Cir. 2010) (quoting

Neitzke, 490 U.S. at 328).

       Congress also has authorized the sua sponte dismissal of complaints that fail to

state a claim upon which relief may be granted. 28 U.S.C. § 1915 (e)(2)(B)(ii). A

complaint filed by a pro se plaintiff must be “liberally construed” and “held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89,

94 (2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). By the same

token, however, the complaint “must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also

Hill, 630 F.3d at 470-71 (“dismissal standard articulated in Iqbal and Twombly governs

dismissals for failure to state a claim” under §§ 1915A(b)(1) and 1915(e)(2)(B)(ii)).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct



                                              2
 Case: 1:20-cv-00243-TSB-SKB Doc #: 4 Filed: 04/15/20 Page: 3 of 5 PAGEID #: 125




alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The Court must accept

all well-pleaded factual allegations as true, but need not “accept as true a legal conclusion

couched as a factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain,

478 U.S. 265, 286 (1986)). Although a complaint need not contain “detailed factual

allegations,” it must provide “more than an unadorned, the-defendant-unlawfully-harmed-

me accusation.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555). A pleading

that offers “labels and conclusions” or “a formulaic recitation of the elements of a cause

of action will not do.” Twombly, 550 U.S. at 555. Nor does a complaint suffice if it tenders

“naked assertion[s]” devoid of “further factual enhancement.” Id. at 557. The complaint

must “give the defendant fair notice of what the . . . claim is and the grounds upon which

it rests.” Erickson, 551 U.S. at 93 (citations omitted).

       Here, upon careful review, the undersigned finds that Plaintiffs’ complaint fails to

state a claim upon which relief may be granted in this federal court. Plaintiffs bring this

action against Defendants asking the Court to “have the defendants sign [a] deed to

Michael Washington as agreed in contract to sell 1734 New Brook Cincinnati, OH 45231

Hamilton County.” (Doc. 1 at 5). Plaintiffs’ contend that they entered into a contract with

Defendants to purchase the real property at issue for $30,838.48. (Doc. 1).

       Plaintiffs asserts subject matter jurisdiction based upon diversity of citizenship.

Federal district courts have original jurisdiction in diversity of citizenship cases where the

civil action is between citizens of different states and the amount in controversy in the

action is greater than $75,000. 28 U.S.C. § 1332. PNC Equip. Fin., LLC v. Mariani, No.

1:14CV663, 2015 WL 4464810, at *2 (S.D. Ohio July 21, 2015). Generally, the amount in

controversy for federal diversity jurisdiction purposes is determined as of the time the



                                              3
 Case: 1:20-cv-00243-TSB-SKB Doc #: 4 Filed: 04/15/20 Page: 4 of 5 PAGEID #: 126




action is commenced. Klepper v. First American Bank, 916 F.2d 337, 340 (6th Cir.

1990); Sellers v. O'Connell, 701 F.2d 575, 578 (6th Cir. 1983).

       Here, Plaintiffs assert that they are residents of Ohio and Defendants are residents

of Indiana. However, Plaintiffs allege the value of the property at issue is $30,838.46, not

the requisite $75,000 in order to satisfy the requirements of diversity jurisdiction. Plaintiffs

also fail to allege any claim under federal law.

       For these reasons, it is therefore RECOMMENDED this action be DISMISSED

with PREJUDICE for failure to state a claim for relief. It is further RECOMMENDED that

the Court certify pursuant to 28 U.S.C. § 1915(a) that for the foregoing reasons an appeal

of any Order adopting this Report and Recommendation would not be taken in good faith

and therefore deny Plaintiff leave to appeal in forma pauperis.

                                                    s/ Stephanie K. Bowman
                                                   Stephanie K. Bowman
                                                   United States Magistrate Judge




                                               4
 Case: 1:20-cv-00243-TSB-SKB Doc #: 4 Filed: 04/15/20 Page: 5 of 5 PAGEID #: 127




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION


HERBERT WASHINGTON, et al.,                           Case No. 1:20-cv-243

      Plaintiffs,
                                                      Black J.
vs.                                                   Bowman, M.J.

MARY WASHINGTON, et al,

      Defendants.



                                        NOTICE

      Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on

timely motion by either side for an extension of time. All objections shall specify the

portion(s) of the R&R objected to, and shall be accompanied by a memorandum of law in

support of the objections. A party shall respond to an opponent’s objections within

FOURTEEN DAYS after being served with a copy of those objections. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas

v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                           5
